Walker, J.
[1.] This was a proceeding to enforce, by rule, an attorney’s lien upon funds which had been received by his client from the opposite party. “ The attorney’s lien shall attach for his fees and for a general balance on all sums collected, by him, and upon all property recovered by his services, and shall be superior to all other liens thereon.” Code, 1989. That the attorney had a lien upon the money received from the State— “ the property recovered by his services,” is very clear: the only question is as to whether he can enforce it by rule. In this case, he insists that unless he can enforce it by rule he is without remedy. He predicates his proceeding upon the 1th paragraph of sec. 200 of the Code, which says, “ Every Court has power to control, in furtherance of justice, the conduct of its officers, and all other' persons connected with a judicial proceeding before it, in every matter appertaining thereto.” We do not think this applies to the reception of *379money by the party after the litigation has ended. When there is no longer any judicial proceeding pending before the Court, we can not very well see how a Court can control persons in transacting their ordinary business affairs. This case seems to present a great hardship ; but we do not know any power in the Courts to grant the relief prayed for. The judgment of the Court below refusing the motion must be affirmed.
Judgment affirmed.